 


110 HRES 1094 IH: Expressing support for designation of April as 
U.S. House of Representatives
2008-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS
2d Session
H. RES. 1094 
IN THE HOUSE OF REPRESENTATIVES 
 
April 9, 2008 
Mr. Costa (for himself, Mr. Camp of Michigan, Ms. Ros-Lehtinen, and Mr. Clay) submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Expressing support for designation of April as National Donate Life Month and expressing gratitude to all Americans who have communicated their intent to be organ and tissue donors. 
 
 
Whereas the national waiting list for those awaiting organ transplants has increased in the past 10 years from 60,000 to more than 98,000 people; 
Whereas there exists a persistent and severe shortage of organs donated for transplantation because donation has not increased at a pace to provide transplantation for these people; 
Whereas transplantation is the therapy of choice, and frequently the only option, to ease patient suffering, restore patient health, and allow them to lead more productive lives; 
Whereas modern medicine has progressed to allow exponentially more successful transplant surgeries to be performed, but thousands of people still die on the waiting list each year for lack of organ donations; 
Whereas in addition to public health concerns, there are also enormous savings to the U.S. health care system that can be realized by increasing organ donation and transplantation nationally; and 
Whereas the month of April would be an appropriate month to designate as National Donate Life Month: Now, therefore, be it 
 
That the United States House of Representatives— 
(1)supports the designation of a National Donate Life Month; 
(2)expresses its support and gratitude to all Americans who have communicated their intent to be organ and tissue donors upon their deaths; and 
(3)supports the many public events that will be conducted in April in every State to thank donors and donor families and to publicize the organ shortage. 
 
